         Case 1:18-cv-12312-KPF Document 17 Filed 02/06/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------X
                                                     :
 LORD & TAYLOR LLC,                                  :
                                                     :
                                      Plaintiff,     :   18 Civ. 12312 (KPF)
                                                     :
                       v.                            :        ORDER
                                                     :
 GREAT AMERICAN INSURANCE                            :
 COMPANY,                                            :
                                                     :
                                      Defendant. :
                                                     :
 ----------------------------------------------------X

KATHERINE POLK FAILLA, District Judge:

       The motion of Michael A. Graziano for admission to practice Pro Hac Vice

in the above-captioned action is hereby GRANTED. Mr. Graziano has declared

that he is a member in good standing of the bars of the States of Virginia and

the District of Columbia, and that his contact information is as follows:


       Michael A. Graziano
       Eckert Seamans Cherin & Mellott, LLC
       1717 Pennsylvania Avenue, N.W., 12th Floor
       Washington D.C., 20006
       Telephone: 202-659-6671
       Fax: 202-659-6699

       Mr. Graziano has requested admission Pro Hac Vice for all purposes as

counsel for Great American Insurance Company. Accordingly, it is hereby

ORDERED that Mr. Graziano is admitted to practice Pro Hac Vice in the above-

captioned case in the United States District Court for the Southern District of

New York. All attorneys appearing before this Court are subject to the Local

Rules of this Court, including the Rules governing discipline of attorneys.
         Case 1:18-cv-12312-KPF Document 17 Filed 02/06/19 Page 2 of 2



SO ORDERED.

Dated:       February 6, 2019
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       2
